UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 17, 2010 World Series of Golf, Inc. (Exact name of registrant as specified in its charter) Nevada 333-140685 87-0719383 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10161 Park Run Dr., Suite 150, Las Vegas Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 702-740-1740 Copies to: Andrea Cataneo, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On September 17, 2010, World Series of Golf, Inc. (the “Company”) entered into a Note and Warrant Purchase Agreement pursuant to which the Company issued and sold to Inter-Mountain Capital Corp. (“Inter-Mountain”), seven Secured Convertible Notes in the aggregate principal amount of $1,446,500 (the “Notes”) and a five-year Warrant to purchase up to 19,047,619 shares of common stock of the Company . The Notes are due on March 17, 2014, and bear interest at the rate of 6% per annum, payable upon maturity. The Notes are convertible into the Company’s common stock at a conversion price equal to 70% of the closing bid price of the common stock for the three trading days with the lowest closing bids during the 20 trading days immediately preceding the conversion date.The Warrant has an exercise price equal to the lower of $1.00 or 70% of the closing bid price of the common stock for the three trading days with the lowest closing bids during the 20 trading days immediately preceding the exercise date. The Warrant may be exercised on a cashless basis. The Notes are secured by certain buyer trust deed notes issued by Inter-Mountian to the Company described below. The Company received net proceeds of $100,000, computed as follows: $1,446,500 less $131,500 in original issue discount, $15,000 in transaction expenses paid to Inter-Mountain, and $1,200,000 for the trust deed notes. Inter-Mountain issued to the Company 6 trust deed notes each in the principal amount of $200,000 for an aggregate principal amount of $1,200,000. The trust deed notes each bear interest at a rate of 5% per annum and are secured by certain real estate located in Wasatch County, Utah. Trust Deed Note #1 is due at the earlier of (i) May 17, 2013, or (ii) so long as the shares of common stock underlying Note #1 are then freely saleable under Rule 144 promulgated under the Securities Act of 1933, as amended, the later of (A) the date on which Note #1 has been repaid, and (B) April 17, 2011. Trust Deed Note #2 is due at the earlier of (i) May 17, 2013, or (ii) so long as the shares of common stock underlying Note #2 are then freely saleable under Rule 144 promulgated under the Securities Act of 1933, as amended, the later of (A) the date on which Note #2 has been repaid, and (B) May 17, 2011. Trust Deed Note #3 is due at the earlier of (i) May 17, 2013, or (ii) so long as the shares of common stock underlying Note #3 are then freely saleable under Rule 144 promulgated under the Securities Act of 1933, as amended, the later of (A) the date on which Note #3 has been repaid, and (B) June 17, 2011. Trust Deed Note #4 is due at the earlier of (i) May 17, 2013, or (ii) so long as the shares of common stock underlying Note #4 are then freely saleable under Rule 144 promulgated under the Securities Act of 1933, as amended, the later of (A) the date on which Note #4 has been repaid, and (B) July 17, 2011. Trust Deed Note #5 is due at the earlier of (i) May 17, 2013, or (ii) so long as the shares of common stock underlying Note #5 are then freely saleable under Rule 144 promulgated under the Securities Act of 1933, as amended, the later of (A) the date on which Note #5 has been repaid, and (B) August 17, 2011. Trust Deed Note #6 is due at the earlier of (i) May 17, 2013, or (ii) so long as the shares of common stock underlying Note #6 are then freely saleable under Rule 144 promulgated under the Securities Act of 1933, as amended, the later of (A) the date on which Note #6 has been repaid, and (B) September 17, 2011 The Company relied on the exemption from registration provided by Section 4(2) under the Securities Act of 1933, as amended, for transactions not involving a public offering. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. See Item 1.01. Item 3.02. Unregistered Sales of Equity Securities. See Item 1.01. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 10.1Company Note #1 10.2Company Note #2 10.3Company Note #3 10.4Company Note #4 10.5Company Note #5 10.6Company Note #6 10.7Company Note #7 10.8Note and Warrant Purchase Agreement 10.9Security Agreement 10.10Warrant to Purchase Shares of Common Stock 10.11Buyer Trust Deed Note #1 10.12Buyer Trust Deed Note #2 10.13Buyer Trust Deed Note #3 10.14Buyer Trust Deed Note #4 10.15Buyer Trust Deed Note #5 10.15Buyer Trust Deed Note #6 10.16Trust Deed 10.17Deed of Reconveyance 10.18Request for Full Reconveyance SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD SERIES OF GOLF, INC. By: /s/ James Tilton James Tilton Chief Financial Officer Dated: October 6, 2010
